Name: Commission Regulation (EEC) No 2767/83 of 30 September 1983 amending quantitative limits fixed for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/ 12 Official Journal of the European Communities 5 . 10 . 83 COMMISSION REGULATION (EEC) No 2767/83 of 30 September 1983 amending quantitative limits fixed for imports of certain textile products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 2007/82 (2), and in particular Article 9 (2) thereof, Whereas, by Commission Regulation (EEC) No 3362/82 (3), quantitative limits agreed with China are shared between the Member States for 1983 ; Whereas Article 9 (2) of Regulation (EEC) No 3061 /79 provides that the quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 14 where it appears that additional imports are required ; Whereas these increases should be reserved for imports under the regime applicable to economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits as fixed in Annex IV to Regu ­ lation (EEC) No 3061 /79 are hereby amended for 1983 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 345, 31 . 12 . 1979 , p . 1 . (2) OJ No L 216, 24 . 7 . 1982, p . 1 . (3 OJ No L 359 , 20 . 12 . 1982, p . 22 . 5 . 10 . 83 Official Journal of the European Communities No L 272/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third country Member State Units Quantitative limits from 1 January to 31 December 1983 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubber ­ ized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres China D 1 000 pieces 866 (') 8 61.03 A 61.03-11 , 15 , 19 Men's and boys ' under garments, in ­ cluding collars , shirt fronts and cuffs : Men's and boys' shirts , woven, of wool , of cotton or of man-made textile fibres China D 1 000 pieces 3 608 (') (') Of which 200 000 pieces reserved for economic outward processing trade .